DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/05/2022 has been entered. Claims 1-5 and 7-15 are currently pending. Applicant’s amendments to the specifications and claims have overcome the drawing objections and 35 USC 112 rejections, but did not overcome claim objections for claims 3 and 4 previously set forth in the Non-Final Office Action mailed 07/05/2022.

Claim Objections
Claims 3, 4 and 15 are objected to because of the following informalities:
Claim 3, line 2: “said ridge” should read “said frustopyramidal ridge”
Claim 3, line 2: “said frustopyramidal corrugation” should read “said corrugation”
Claim 4, line 2: “said ridge” should read “said frustopyramidal ridge”
Claim 4, line 2: “said frustopyramidal corrugation” should read “said corrugation”
Claim 15, line 5-6: “about the body axis about the body axis” should read “about the body axis”.
Claim 15, line 15: “--” should be removed, “technology. --” should read “technology.” 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “wherein the side surfaces of each said frustopyramidal ridge extending inwardly and perpendicularly from an inner surface of the main body”. The claim is indefinite because it is not clear what Applicant meant. Applicant stated that the limitation was disclosed in para [0043] and fig. 4 and 5 of the disclosure but there is nothing in the specification or drawings which conveys the claim language. As seen in fig. 4 and 5 below, Examiner highlighted the side surfaces of one ridge 24 for demonstration and they clearly cannot be perpendicular from the inner surface 22. For the purpose of examination, Examiner will not consider this limitation.
[AltContent: arrow][AltContent: textbox (Side surfaces)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    375
    412
    media_image1.png
    Greyscale

Claims 2-5 and 7-14 inherit the indefiniteness of claim 1 and subsequently rejected.

Claim 15 recites all the limitations of claim 1 and it is indefinite because the metes and bounds of the claimed invention are not clear. Examiner is not clear if Applicant wants to claim the method and the antenna structure. Examiner cannot tell where the end of the preamble is either. For the purpose of examination, Examiner interprets the preamble would end at the term “, said method comprising”. 
Claim 15 recites limitation “wherein the side surfaces of each said frustopyramidal ridge extending inwardly and perpendicularly from an inner surface of the main body”. The claim is indefinite because it is not clear what Applicant meant. Applicant stated that the limitation was disclosed in para [0043] and fig. 4 and 5 of the disclosure but there is nothing in the specification or drawings which conveys the claim language. As seen in fig. 4 and 5 above, Examiner highlighted the side surfaces of one ridge 24 for demonstration and they clearly cannot be perpendicular from the inner surface 22. For the purpose of examination, Examiner will not consider this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US Patent No. 4788554A.
Regarding claim 1, as best understood, Smith discloses a single-piece corrugated component of an antenna comprising: 
- a main body having a generally hollowed truncated pyramidal or conical shape (Fig. 3: main body having a hollowed truncated conical shape) defining a body axis (Fig. 3 below: a body axis), the main body extending from a first end to a second end (Fig. 3 below: main body extending from a first end to a second end), the main body including a plurality of corrugations centered about the body axis (Fig. 3: main body including a plurality of corrugations centered about the body axis), respectively, each said corrugation having a frustopyramidal ridge adjacent a respective channel and defining side surfaces thereof (Fig. 3 below: each said corrugation having a frustopyramidal ridge adjacent respective channel and defining side surfaces); 
wherein a plurality of the frustopyramidal ridges having a respective inward virtual extension thereof crossing the body axis before intersecting the main body (Fig. 3: the frustopyramidal ridges having a respective inward virtual extension crossing the body axis before intersecting the main body); and
wherein the side surfaces of each said frustopyramidal ridge extending inwardly and perpendicularly from an inner surface of the main body at a ridge angle relative to the body axis varying between angles in a direction either toward the first end or the second end (Fig. 3: side surfaces of each said frustopyramidal ridge extending inwardly at a ridge angle relative to the body axis). 
Although Smith does not explicitly disclose this angle being between 10 and 60 degrees, it would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the angle of the frustopyramidal ridge as taught in Smith to be between 10 to 60 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). The motivation of doing so stems from the need to achieve the radiating characteristic because changing the shape or orientation of the ridges will affect the radiating signals bouncing between those ridges.










[AltContent: connector][AltContent: textbox (Second end)]
[AltContent: connector][AltContent: connector][AltContent: textbox (Ridge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Channel)][AltContent: textbox (Body axis)] 
    PNG
    media_image2.png
    541
    437
    media_image2.png
    Greyscale

[AltContent: textbox (First end)]
Regarding claim 2, as best understood, Smith discloses wherein the first end is a base and the second end is an aperture, the main body flaring out from the base toward the aperture at a flare angle being relative to the body axis (Fig. 3, col2, line 21-25: the horn has a throat portion 16 and a mouth portion 18 and the main body flaring out from the throat portion toward the mouth portion at a flare angle relative to the body axis).  
Although Smith does not explicitly disclose the flare angle being less than 45 degrees (<450) relative to the body axis, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flare angle as taught in Smith as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The motivation stems from the need to achieve the desired radiating characteristic because changing the flare angle of the horn will change the direction of the radiating signals inside the horn and transmitted from the horn.
Regarding claim 3, as best understood, Smith further discloses wherein said ridge of each said frustopyramidal corrugation extends inwardly in a direction toward the second end (Fig. 3 above: each ridge of each said corrugation extends inwardly in a direction toward the second end, shown as the dotted line in the drawing).  
Regarding claim 4, as best understood, Smith further discloses wherein said ridge of each said frustopyramidal corrugation extends inwardly in a direction toward the first end (Fig. 3 above: each ridge of each said corrugation extends inwardly in a direction toward the first end, shown as the dotted line in the drawing).  
Regarding claim 7, as best understood, Smith further discloses the main body has a generally hollowed frustoconical shape (Fig. 3).
Regarding claim 12, as best understood, Smith further discloses wherein the body axis is generally rectilinear (Fig. 3).  
Regarding claim 13, as best understood, Smith further discloses wherein the first end and the second end are generally parallel to one another (Fig. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 2 above, and further in view of McGonigle et al, US. Pub. No. 2009/0109111 A1 (hereinafter McGonigle).
Regarding claim 5, as best understood, Smith does not disclose an attachment bracket extends outwardly from the main body.
McGonigle discloses an attachment bracket extends outwardly from the main body (Fig. 1 below).
[AltContent: textbox (Bracket)][AltContent: arrow]
    PNG
    media_image3.png
    690
    523
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the bracket as taught in McGonigle to the corrugated horn as taught in Smith as claimed for the purpose of fastening the connection between the corrugated horn and other components of the antenna which can feed signals to the corrugated horn.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Wan et al, CN Pub. No. 101626113A (hereinafter Wan).
Regarding claim 8, as best understood, Smith does not disclose the main body has a generally hollowed cylindrical shape.
	Wan discloses the main body has a generally hollowed cylindrical shape (Fig. 1. Abstract, line 3: antenna main body is cylindrical).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the cylindrical main body as taught in Wan to the corrugated horn as taught in Smith as claimed which can alter the resonant characteristics of the and allow for achieving good circular polarization (Wan, page 2, last paragraph).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Bhardwaj et al, US Patent No. 10,218,076 B1 (hereinafter Bhardwaj).
Regarding claim 9, as best understood, Smith does not disclose wherein the main body has a generally hollowed prismatic shape.
Bhardwaj discloses wherein the main body has a generally hollowed prismatic shape (Fig. 1b).  
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a main body having a prismatic shape as taught in Bhardwaj to the antenna as taught in Smith as claimed for the purpose altering the resonant characteristics and can allow for achieving the desired gain, polarization purity and return-loss across the operation frequency band (Bhardwaj, col. 4, line 56-62).
Regarding claim 10, as best understood, Smith does not disclose wherein the main body has a generally hollowed frustopyramidal shape.
Bhardwaj discloses wherein the main body has a generally hollowed frustopyramidal shape (Fig. 1b: frustopyramidal shape).  
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a main body having a frustopyramidal shape as taught in Bhardwaj to the antenna as taught in Smith as claimed for the purpose altering the resonant characteristics and can allow for achieving the desired gain, polarization purity and return-loss across the operation frequency band (Bhardwaj, col. 4, line 56-62).
Regarding claim 11, as best understood, Smith does not disclose wherein the main body has a first section having a generally hollowed frustoconical shape and a second section having a generally hollowed frustopyramidal shape.
Bhardwaj discloses wherein the main body has a first section having a generally hollowed frustoconical shape and a second section having a generally hollowed frustopyramidal shape (Fig. 2b: frustoconical shape 250 and frustopyramidal shape 120).  
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to provide a main body having different sections with different shapes as taught in Bhardwaj to the antenna as taught in Smith as claimed for the purpose altering the resonant characteristics and can allow for achieving the desired gain, polarization purity and return-loss across the operation frequency band (Bhardwaj, col. 4, line 56-62).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claim 1 above, and further in view of Marco et al, WO 2012/076994A1 (hereinafter Marco).
Regarding claim 14, as best understood, Smith does not disclose the body axis is generally curvilinear.
	Marco discloses the body axis is generally curvilinear (Fig. 4: bent corrugated body).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the curvilinear axis as taught in Marco to the corrugated body as taught in Smith as claimed for the purpose of changing the direction of the radiating signals.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith and further in view of Marco et al, WO 2012/076994A1 (hereinafter Marco).
Regarding claim 15, as best understood, Smith discloses a method for manufacturing a single-piece corrugated component of an antenna including a main body having a generally hollowed truncated pyramidal or conical shape (Fig. 3: main body having a hollowed truncated conical shape) defining a body axis (Fig. 3 above: body axis), the main body extending from a first end to a second end (Fig. 3 above: main body extending from a first end to a second end), the main body including a plurality of corrugations centered about the body axis about the body axis (Fig. 3: main body including a plurality of corrugations centered about the body axis), respectively, each said corrugation having a frustopyramidal ridge adjacent a respective channel and defining side surfaces thereof (Fig. 3 above: each said corrugation having a frustopyramidal ridge adjacent respective channel and defining side surfaces), wherein a plurality of the frustopyramidal ridges having a respective inward virtual extension thereof crossing the body axis before intersecting the main body (Fig. 3: the frustopyramidal ridges having a respective inward virtual extension crossing the body axis before intersecting the main body), and wherein the side surfaces of each said frustopyramidal ridge extending inwardly and perpendicularly from an inner surface of the main body at a ridge angle relative to the body axis varying between angles in a direction either toward the first end or the second end (Fig. 3: side surfaces of each said frustopyramidal ridge extending inwardly at a ridge angle relative to the body axis).
Although Smith does not explicitly disclose this angle being between 10 and 60 degrees, it would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to modify the angle of the frustopyramidal ridge as taught in Smith to be between 10 to 60 degrees as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). The motivation of doing so stems from the need to achieve the radiating characteristic because changing the shape or orientation of the ridges will affect the radiating signals bouncing between those ridges.
Smith does not disclose said method comprising the step of printing said corrugated component using an additive manufacturing technology.
Marco discloses a method for manufacturing a single-piece corrugated component comprising the step of printing said corrugated component using an additive manufacturing technology (Page 9, line 16-19: using additive manufacturing technology - 3D printing to manufacture corrugated units).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to apply the additive manufacturing technology as taught in Marco to the corrugated component as taught in Smith as claimed for the purpose of improving the manufacturing process for corrugated components which can save on manufacturing costs (Marco, page 8, line 24-32).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 11 and 12 of Remarks, Applicant argued that Bhardwaj and Malzumi do not disclose “the frustopyramidal ridges having a respective inward virtual extension thereof crossing the body axis before intersecting the main body” and “the ridges of Watson do extend at an angle (other than perpendicularly) from an inner surface of the main body”.
Applicant agrees that Bhardwaj, Malzumi and Watson do not disclose the amended limitations. Therefore new ground of rejection is made in view of Smith. 
Claims 2-5 and 7-14 are dependent on claim 1 and also rejected as explained above.

Recitation of Pertinent Art
Ma J, WO 2015/161718 A1 – Corrugated Horn
Edwards et al, US 8,963,791 B1 – Feed horn with irregular corrugations
Shinichiro et al, JP 2009055237A – Corrugated Horn and method of manufacturing
Del Rio Bocio et al, US 2006/0044202 A1 – Corrugated horn with horizontal and vertical ridges
Hills, US 6,919,855 B2 – Cone feed with slanted corrugation
Faith et al, US 5,995,057 – Dual mode horn antenna
Neale, US 3,732,571 – Corrugated horn
Blaisdell, US Patent No. 3,568,204 – Corrugated horn antenna with grooves perpendicular to inner wall 

Roberts, US Patent No. 4,040,061A – Corrugated horn with frustoconical section and prismatic section
Teniente-Vallinas et al, NPL “Modern Corrugated Horn Antenna Design for Extremely Low Sidelobe Level” – corrugated horn antenna with small flare angle 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH N HO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845